Spoeford, J.
We are of opinion that if all the chartered banks of the State have ceased to pay interest on deposits, as asserted but not proved by the appellant, still it does not follow that executors, administrators, curators, and syndics, are thereby dispensed from the necessity of keeping a bank-book in their official names, and depositing all monies collected by them, as soon as received, in a chartered bank, if there be one in the parish.
The Act of March 13th, 1837, (Bui. & Cur. Dig., p. 2,) has been substantially reenacted on the 12th of March, 1855, (Session Acts, p. 78,) under the title of “ an Act to regulate and define the duties and powers of administrators, executors, curators and syndics.”
We are also of opinion that the claim in this rule for the twenty per cent, interest, and the dismissal from office of the curator, was not barred by the filing, or adjudged by the homologation of the provisional account, pending the rule.
The rule was treated by all parties as a separate and distinct claim, and was never cumulated with the proceedings upon the account. After the filing of the account, the rule was continued from time to time, as presenting an issue by itself. As that issue has never been abandoned by the plaintiff in the rule, nor sought to be cumulated with the issue upon his provisional account by the defendant in the rule, we do not think the latter can invoke the protection of the plea of res judicata.
Judgment affirmed.